Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2021 has been entered.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


*Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).*
Claims 1-2, 4-9, 11-16, and 18-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 15: Ineligible.
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).
Step 2A1-Yes).
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a computer to perform the steps. The processor (computer) in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered (Step 2B: NO). The claim is not patent eligible.
The analysis above applies to all statutory categories of the invention including claims 1 and 8.  Furthermore, the dependent claims 2, 4-7, 9, 11-14, and 16, 18-23 do not resolve the issues raised in the independent claim 8. 
Claim 2 recites wherein the detecting the one or more leakage events further comprises determining, by the computing device, a transaction purpose of the transaction, wherein the first leakage event is detected in further response to the transaction purpose being determined as a business purpose.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 4 recites wherein the detecting the one or more leakage events comprises: analyzing, by the computing device, merchant information associated with a merchant in the transaction, wherein the merchant information is comprised in the transaction information associated with the transaction; matching, by the computing device, a merchant identifier comprised in the merchant information with stored merchant information associated with a stored merchant; identifying, by the computing device, the merchant associated with the transaction in response to the matching; and determining, by the computing device, if the identified merchant accepts the desired payment method, wherein a supra.
supra.
Claim 6 recites wherein the analyzing the merchant information comprises: determining, by the computing device, accurate merchant information by at least one of translating at least a portion of a merchant name or filling in missing merchant information based on surrounding merchant information within the merchant information.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 7 recites wherein the detecting the one or more leakage events further comprises: analyzing, by the computing device, consumer information associated with a consumer in the transaction, wherein the consumer information is comprised in the transaction information associated with the transaction; matching, by the computing device, a consumer identifier comprised in the consumer information with stored consumer information associated with a stored consumer; identifying, by the computing device, the consumer associated with the transaction; and determining, by the computing device, if the consumer has been issued a desired payment instrument to conduct the desired payment method to complete transactions, wherein a supra.
Claim 9 recites wherein the detecting the one or more leakage events further comprises determining a transaction purpose of the transaction, wherein the first leakage event is detected in further response to the transaction purpose being determined as a business purpose.  This limitation is also part of the abstract idea identified in claim 8, and is similarly rejected under the same rationale as claim 8, supra.
Claim 11 recites wherein the detecting the one or more leakage events comprises: analyzing merchant information associated with a merchant in the transaction, wherein the merchant information is comprised in the transaction information associated with the transaction; matching a merchant identifier comprised in the merchant information with stored merchant information associated with a stored merchant; identifying the merchant associated with the transaction in response to the matching; and - 9- determining if the identified merchant accepts the desired payment method, wherein a supra.
Claim 12 recites wherein the detecting the one or more leakage events further comprises: determining a confidence score in response to the matching the merchant identifier with stored merchant information using a string distance calculations; and comparing the confidence score to a confidence score threshold, wherein the identifying the merchant associated with the transactions is in response to the confidence score meeting or exceeding the confidence score supra.
Claim 13 recites wherein the analyzing the merchant information comprises: determining accurate merchant information by at least one of translating at least a portion of a merchant name or filling in missing merchant information based on surrounding merchant information within the merchant information.  This limitation is also part of the abstract idea identified in claim 8, and is similarly rejected under the same rationale as claim 8, supra.
Claim 14 recites wherein the detecting the one or more leakage events further comprises: analyzing consumer information associated with a consumer in the transaction, wherein the consumer information is comprised in the transaction information associated with the transaction; matching a consumer identifier comprised in the consumer information with stored consumer information associated with a stored consumer; identifying the consumer associated with the transaction; and determining if the consumer has been issued a desired payment instrument to conduct the desired payment method to complete transactions, wherein a supra.
Claim 16 recites wherein the detecting the one or more leakage events further comprises determining a transaction purpose of the transaction, wherein the first leakage event is detected in further response to the transaction purpose being determined as a business purpose.  This limitation is also part of the abstract idea identified in claim 15, and is similarly rejected under the same rationale as claim 15, supra.
supra.
Claim 19 recites wherein the detecting the one or more leakage events further comprises: determining a confidence score in response to the matching the merchant identifier with stored merchant information using a string distance calculation; and comparing the confidence score to a confidence score threshold, wherein the identifying the merchant associated with the transactions is in response to the confidence score meeting or exceeding the confidence score threshold.  This limitation is also part of the abstract idea identified in claim 15, and is similarly rejected under the same rationale as claim 15, supra.
Claim 20 recites wherein the detecting the one or more leakage events further comprises: analyzing consumer information associated with a consumer in the transaction, wherein the consumer information is comprised in the transaction information associated with the transaction; matching a consumer identifier comprised in the consumer information with stored consumer information associated with a stored consumer; identifying the consumer associated with the transaction; and determining if the consumer has been issued a desired payment supra.
Claim 21 recites wherein the machine learning algorithm comprises a neural network-based unsupervised machine learning algorithm implemented by the computing device.  This limitation is also part of the abstract idea identified in claim 15, and is similarly rejected under the same rationale as claim 15, supra.
Claim 22 recites wherein the machine learning algorithm comprises a neural network-based unsupervised machine learning algorithm.  This limitation is also part of the abstract idea identified in claim 15, and is similarly rejected under the same rationale as claim 15, supra.
Claim 23 recites wherein the machine learning algorithm comprises a neural network-based unsupervised machine learning algorithm implemented by the computing device.  This limitation is also part of the abstract idea identified in claim 15, and is similarly rejected under the same rationale as claim 15, supra.
Accordingly, claims 1-2, 4-9, 11-16, and 18-23 are rejected as ineligible for patenting under 35 U.S.C. 101.
Response to Arguments
Applicant's arguments filed 6/29/2021 have been fully considered but they are not persuasive. 
The claims, as amended, deal with a transaction method that receives transaction history, with transaction information, transaction data, designates a type of data as a key field in the 
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).
e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473, 1474 (Fed. Cir. 2016) (holding that claims to a mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper").
Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). 

The focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of 
With respect to the machine learning algorithm, the claimed invention simply “automates” a manual process using conventional processor. Claimed invention does not recite any elements that individually, or as an ordered combination, transform the abstract idea of automating a transaction compliance scoring system. “At best, the claims describe[s] the automation of [a] fundamental economic concept . . . through the use of generic-computer functions.” OIP Techs., 788 F.3d at 1363. It is well settled, though, that automating conventional activities using generic technology does not amount to an inventive concept. See Alice, 134 S. Ct. at 2358 (explaining that “if a patent’s recitation of a computer amounts to a mere instruction to implement an abstract idea on . . . a computer, that addition cannot  impart  patent  eligibility”)  (internal  alteration, citation, and quotations omitted); Intellectual  Ventures, 792 F.3d at 1367 (“claiming the improved speed or efficiency inherent with applying the abstract idea on a computer [does not] provide a sufficient inventive concept”); Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BRANDON M DUCK/               Examiner, Art Unit 3698                                                                                                                                                                                         
/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691